Exhibit 10.23

EXECUTION VERSION

SECOND AMENDMENT TO SUBLEASE

AND CONSENT TO SUBLEASE

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR THE REDACTED PORTIONS OF THIS
AGREEMENT, WHICH ARE DENOTED BY ***. A COMPLETE COPY OF THIS AGREEMENT,
INCLUDING THE REDACTED PORTIONS, HAS BEEN FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION.

THIS SECOND AMENDMENT TO SUBLEASE AND CONSENT TO SUBLEASE (this “Amendment”) is
made and entered into this October 27, 2014 and effective as of October 1, 2014
(the “Second Amendment Effective Date”), by and among TEACHERS’ RETIREMENT
SYSTEMS OF ALABAMA, an instrumentality of the State of Alabama, and EMPLOYEES’
RETIREMENT SYSTEM OF ALABAMA, an instrumentality of the State of Alabama
(collectively, the “Landlord”), NAVISTAR, INC., a Delaware corporation (“Tenant”
or “Sublandlord”), and FREIGHTCAR ALABAMA, LLC, a Delaware limited liability
company (“Subtenant”). Landlord, Tenant/Sublandlord, and Subtenant are sometimes
referred to herein collectively as the “Parties” and individually as a “Party.”

Recitals

A. Landlord entered into that certain Industrial Facility Lease (the “Lease”),
dated as of September 29, 2011, with Tenant, whereby Landlord leased to Tenant
the Leased Premises (as defined in the Lease).

B. A short form or memorandum of the Lease has been recorded in the land records
of Colbert County, Alabama on October 25, 2011 in Book 2011, Page 22555.

C. Pursuant to that certain Sublease (as amended by that certain Amendment to
Sublease ***, dated as of March 11, 2013, collectively, the “Sublease”), dated
as of February 19, 2013, Tenant has subleased to Subtenant a portion of the
Facility referred to as the “Subleased Premises,” and granted to Subtenant the
exclusive use of certain areas of the Leased Premises referred to therein as the
“Exclusive Use Areas,” all as more particularly described in the Sublease. A
true and complete copy of the Sublease has been delivered to Landlord.
Capitalized terms used herein, but not defined herein, shall have the meanings
ascribed to them in the Sublease.

D. Sublandlord and Subtenant mutually desire that the Sublease be amended on an
subject to the following terms and conditions.



--------------------------------------------------------------------------------

Agreement

For and in consideration of the respective covenants and agreements of the
Parties herein set forth, and other good and valuable consideration, the receipt
and sufficiency of all of which are hereby acknowledged by the Parties, the
Parties do hereby agree as follows:

ARTICLE 1

AMENDMENTS TO SUBLEASE

Section 1.1 Amendment of “Background” Recitals. From and after the Second
Amendment Effective Date, the Sublease is amended by substituting the following
new Section C. of the “Background” recitals on the initial page of the Sublease:

C. Sublandlord desires to (i) sublease to Subtenant a portion of the Facility
consisting of approximately 698,685 square feet of space to be occupied by
Subtenant (the “FCA Controlled Subleased Space”), as more particularly set forth
on the floor plan attached hereto as Exhibit B, (ii) grant to Subtenant the
non-exclusive right to use a shared area in the Facility comprised of
approximately *** square feet of space (the “Shared Use Area”) as more
particularly set forth on the floor plan attached hereto as Exhibit B, for which
Subtenant shall be obligated to pay Sublease Base Rent and its share of costs
and expenses on 13,923 square feet of such Shared Use Area, as more particularly
set forth herein (the “FCA Shared Use Area”) (the 712,608 square feet of space
comprising the FCA Controlled Subleased Space and the FCA Shared Use Area shall
be collectively referred to herein as the “FCA Space”), (iii) sublease to
Subtenant a portion of the Facility consisting of approximately *** square feet
of space to be occupied by Sublandlord (the “Navistar Controlled Subleased
Space”) (the FCA Controlled Subleased Space and the Navistar Controlled
Subleased Space shall be collectively referred to herein as the “Subleased
Premises”), as more particularly set forth on the floor plan attached hereto as
Exhibit B, and (iv) grant to Subtenant the exclusive use of those areas of the
Premises identified as being for the exclusive use of Subtenant (the “Exclusive
Use Areas”), as more particularly set forth on the site plan attached hereto as
Exhibit C.

Exhibit B referenced in the substituted paragraph above shall be replaced in the
Sublease with Exhibit B attached to this Amendment.

Section 1.2 Demising of Additional Space. Within thirty (30) days following the
Second Amendment Effective Date, Sublandlord shall cause the portion of the
Facility added to the FCA Controlled Subleased Space in Section 1.1 of this
Amendment above (the “Additional Subleased Space”) to be separately demised as
part of the existing FCA Controlled Subleased Space (the “Amendment Demising
Work”). The Amendment Demising Work shall be performed at Sublandlord’s sole
cost. Sublandlord shall determine the method, means and material for completing
the Amendment Demising Work, subject to Subtenant’s prior approval, which shall
not be unreasonably withheld, delayed or conditioned. Sections 1.2(c) and 1.2
(d) of the Sublease related to Sublandlord access to the Sublease Premises and
Subtenant Delay shall apply to the Amendment Demising Work hereunder.

Section 1.3 Amendment of Section 3.1 of Sublease. From and after the Second
Amendment Effective Date, the Sublease is amended by substituting the following
new Section 3.1:

3.1 Sublease Base Rent. Subtenant shall pay to Sublandlord base rent for the
Subleased Premises (“Sublease Base Rent”), in the amount of $*** per year
(calculated by multiplying $*** per square foot per year by *** square feet,
which is the sum of the square footage comprising the FCA Space and the Navistar
Controlled Subleased Space), payable in equal monthly installments of $*** each.
If Subtenant timely exercises any option to extend the Term of this Sublease for
any Sublease Extension Term in accordance with Section 2.2 hereof, Subtenant
shall pay to Sublandlord Sublease Base Rent for the Subleased Premises during
any such Sublease Extension Term in the amount of $*** per year (calculated by
multiplying

 

2



--------------------------------------------------------------------------------

$*** per square foot per year by *** square feet, which is the sum of the square
footage comprising the FCA Space and the Navistar Controlled Subleased Space),
payable in equal monthly installments of $*** each.

Section 1.4 Amendment of Section 3.3(d) of Sublease. From the after the Second
Amendment Effective Date, the Sublease is amended by substituting the following
new Section 3.3(d):

(d) “Subtenant’s Proportionate Share” shall mean 33.14%, which has been
determined by dividing the number of square feet in the FCA Space (712,608
square feet), by the number of square feet in the Facility (2,150,000 square
feet).

Section 1.5 Common Use Assets. From and after the Second Amendment Effective
Date, the Sublease is amended by adding the following equipment to the list of
Common Use Assets specified on Exhibit D to the Sublease:

***

***

***

Section 1.6 Shared Use Area. From and after the Second Amendment Effective Date,
the Sublease is amended by adding the following new Section 1.4:

1.4 Shared Use Area. Subtenant shall have the right to access and use the Shared
Use Area jointly with Sublandlord and other subtenants or tenants of the
Premises in accordance with the terms and provisions of the Master Lease and
this Sublease. All of such use of the Shared Use Area shall be such as will not
unreasonably obstruct or interfere with the joint use thereof, and shall be in
compliance with all applicable laws and the Master Lease. Sublandlord shall

provide facility services to the Shared Use Area to the same extent as
Sublandlord is required to provide such services to the Common Areas pursuant to
Section 5.5 of the Sublease.

Section 1.7 Other Provisions of Sublease. Sublandlord and Subtenant hereby agree
that notwithstanding the foregoing specified amendments of the Sublease, all
other terms and conditions of the Sublease shall remain in full force and
effect. In the case of any inconsistency between the provisions of the Sublease
and this Amendment, the provisions of this Amendment shall govern and control.

ARTICLE 2

CONSENT TO SUBLEASE AMENDMENT

Section 2.1 Consent. Landlord hereby consents to the foregoing and to the
sublease of the Subleased Premises by Tenant to Subtenant pursuant to the
Sublease, as amended by this Amendment.

Section 2.2 Non-Disturbance. So long as there is no Sublease Event of Default
which remains uncured, Landlord covenants and agrees that Subtenant’s possession
and use of the Subleased Premises and Exclusive Use Areas and Subtenant’s rights
and privileges under the Sublease, including any extensions or renewals thereof
which may be effected in accordance with any

 

3



--------------------------------------------------------------------------------

option or right granted therein, shall not be diminished or interfered with by
Landlord, and Subtenant’s occupancy of the Subleased Premises and Exclusive Use
Areas shall not be disturbed during the term of the Sublease or any renewal or
extension thereof.

ARTICLE 3

GENERAL PROVISIONS

Section 3.1 Notices. Any notice, request, demand, instruction or other document
to be given or served hereunder or under any document or instrument executed
pursuant hereto shall be in writing and shall be delivered personally, sent by
nationally recognized overnight courier service, delivery fee prepaid, or sent
by United States registered or certified mail, return receipt requested, postage
prepaid, in each case addressed to the parties at their respective addresses set
forth below. Any such notice shall be effective (a) upon receipt if delivered
personally, (b) on the next business day after confirmed deposit with a
nationally recognized overnight courier service, and (b) three (3) business days
after deposit in the United States registered or certified mail. A party may
change its address for receipt of notices by service of a notice of such change
in accordance herewith.

 

If to Landlord:   The Retirement Systems of Alabama      201 South Union Street
     Montgomery, AL 36130      Attn: Hunter Harrell   

with a copy to:

 

 

    

 

    

 

    

 

   If to Tenant:   Navistar, Inc.      2701 Navistar Drive      Lisle, IL 60532
     Attention: Director, Corporate Real Estate   

with a copy to:

  Navistar, Inc.      2701 Navistar Drive      Lisle, IL 60532      Attention:
General Counsel    If to Subtenant:   FreightCar America, Inc.      Two North
Riverside Plaza      Suite 1300      Chicago, IL 60606      Telecopy:
312-928-0890      Attention: General Counsel   

with a copy to:

  McDermott Will & Emery LLP      227 West Monroe Street      Suite 4700     
Chicago, IL 60606      Attention: Gerald R. Offutt   

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Agreement has been executed by the Parties as of the
date first stated above.

 

Landlord:     Teachers’ Retirement Systems Of Alabama     By:  

/s/ David G. Bronner

    Name:   David G. Bronner     Title:   CEO     Employees’ Retirement System
Of Alabama     By:  

/s/ David G. Bronner

    Name:   David G. Bronner     Title:   CEO Tenant:     Navistar, Inc.     By:
 

/s/ Jim Moran

    Name:   Jim Moran     Title:   SVP & Treasurer Subtenant:     FreightCar
Alabama, LLC     By:  

/s/ Joseph E. McNeely

    Name:   Joseph E. McNeely     Title:   President and Chief Executive Officer

 

5



--------------------------------------------------------------------------------

EXHIBIT B

***

 

6